DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Felicito Guiyab (Reg. No. 66820) on 02/11/2022.The application has been amended as follows: 

1. (Currently Amended) A system comprising:
one or more processors;
memory coupled to the one or more processors, the memory including one or more modules that are executable by the one or more processors to:
	receive, from a Telephone Application Server (TAS), a Voice over Long-Term Evolution (VoLTE) call request initiated by a subscriber device at a Visited Public Land Mobile Network (VPLMN);
	determine whether a recipient call number associated with the VoLTE call request includes a country code;

	modify the recipient call number to create an adjusted recipient call number, the adjusted recipient call number including the country code as a prefix to the recipient call number; 
	determine an alert score associated with the adjusted recipient call number; and
in response to the alert score being less than a predetermined alert threshold, transmit the adjusted recipient call number to the TAS, the TAS to establish a VoLTE call associated with the VoLTE call request using the adjusted recipient call number, 
wherein the predetermined alert threshold corresponds to a unit cost per increment of time for an established VoLTE communication associated with the VoLTE call request.
		
2. (Original)The system of claim 1, wherein the one or more modules are further executable by the one or more processors to:
retrieve, from a subscriber account associated with the subscriber device, a set of historical communication records conducted over a predetermined time interval, and
wherein, to determine the country code is based at least in part on an analysis of the recipient call number relative to the set of historical communication records.

3. (Original) The system of claim 1, wherein the one or more modules are further executable by the one or more processors to:
retrieve a number plan registry associated with a Home Public Land Mobile Network (HPLMN) of the subscriber device; and

wherein, to determine the country code is based at least in part on one of the NDC or the NPA.  

4. (Original) The system of claim 1, wherein the one or more modules are further executable by the one or more processors to:
retrieve a number plan registry associated with an HPLMN of the subscriber device; and
analyze the recipient call number to identify at least one of a national destination code (NDC) or a number planning area (NPA), based at least in part on the number plan registry, and
wherein, to determine the country code is based at least in part on one of the NDC or the NPA.

5. (Original) The system of claim 1, wherein the one or more modules are further executable by the one or more processors to:
determine that the recipient call number corresponds to a first recipient device within an HPLMN of the subscriber device and a second recipient device within the VPLMN; 
retrieve, from a subscriber account associated with the subscriber device, a set of historical communication records conducted over a predetermined time interval; and

wherein, to determine the country code is based at least in part on an inference that the recipient call number is associated with one of the VPLMN or the HPLMN.

6. (Previously Presented) The system of claim 1, wherein the one or more modules are further executable by the one or more processors to:
retrieve one or more alert parameters that identify an at-risk VoLTE communication, the at-risk VoLTE communication corresponding to a fraudulent VoLTE communication or a cost-prohibitive VoLTE communication; and
analyze the VoLTE call request using the adjusted recipient call number at the VPLMN, based at least in part on the one or more alert parameters, and
wherein, to determine the alert score for the adjusted recipient call number is based at least in part on an analysis of initiating the VoLTE call request.
 
 7. (Previously Presented) The system of claim 1, wherein the one or more modules are further executable by the one or more processors to:
retrieve, from a data store, a list of impermissible call numbers that are associated with at least one of an HPLMN of the subscriber device or the VPLMN, and
wherein to determine the alert score for the adjusted recipient call number is based at least in part on an analysis of the adjusted recipient call number relative to the list of impermissible call numbers.

8. (Currently Amended) The system of claim 1, wherein a high alert score corresponds to a high unit cost per increment of time. 

9. (Original) The system of claim 1, wherein the predetermined alert threshold is a first predetermined alert threshold, and wherein one or more modules are further executable by the one or more processors to:
determine that the alert score is greater than or equal to a second predetermined alert threshold, the second predetermined alert threshold being greater than the first predetermined alert threshold; and
transmit an indication to the TAS to terminate the VoLTE call.

10. (Original) The system of claim 1, wherein the predetermined alert threshold is a first predetermined threshold, and wherein one or more modules are further executable by the one or more processors to:
determine that the alert score is greater than the first predetermined threshold and less than a second predetermined threshold; and
generate computer-executable instructions for delivery to the subscriber device, the computer-executable instructions to cause the subscriber device to present an alert notification and selectable options to terminate the VoLTE call request or proceed with the VoLTE call request.

11. (Currently Amended) A computer-implemented method, comprising:

receiving, from a TAS, a VoLTE call request initiated by a subscriber device at a VPLMN; 
determining that a recipient call number associated with the VoLTE call request lacks a country code;
analyzing the recipient call number to determine a country code;
modifying the recipient call number to create an adjusted recipient call number, the adjusted recipient call number including the country code as a prefix to the recipient call number;
determining an alert score for the adjusted recipient call number, the alert score being associated with a likelihood that the VoLTE call request is associated with a fraudulent VoLTE communication or a cost-prohibitive VoLTE communication; and
in response to the alert score being less than a predetermined alert threshold, transmitting the adjusted recipient call number to the TAS,
wherein the predetermined alert threshold corresponds to a unit cost per increment of time for an established VoLTE communication associated with the VoLTE call request.

12. (Original) The computer-implemented method of claim 11, further comprising:
retrieving, from a data store, a number plan registry associated with at least one of an HPLMN of the subscriber device or the VPLMN, and
wherein analyzing the recipient call number further includes comparing the recipient call number with at least one of an NDC or an NPA stored within the number plan registry. 

13. (Original) The computer-implemented method of claim 11, further comprising:
retrieving, from a data store, a subscriber account associated with the subscriber device, the subscriber account including a set of historical communication records conducted by at least the subscriber device, and
wherein, determining the country code is further based at least in part on an analysis of the recipient call number relative to the set of historical communication records.

14. (Original) The computer-implemented method of claim 11, further comprising:
retrieving a list of impermissible call numbers that is associated with the country code of the adjusted recipient call number; and
wherein, determining the alert score for the adjusted recipient call number is based at least in part on an analysis of the adjusted recipient call number relative to the list of impermissible call numbers.

15. (Original) The computer-implemented method of claim 11, further comprising:
determining that the alert score is greater than or equal to the predetermined alert threshold; and
transmitting an indication to the TAS to terminate the VoLTE call request.


receiving, from a TAS, a VoLTE call request initiated by a subscriber device at a VPLMN;
determining that a recipient call number associated with the VoLTE call request lacks a country code;
retrieving, from a data store, a number plan registry associated with the VPLMN and an HPLMN of the subscriber device;
determining a country code for the recipient call number, based at least in part on an analysis of the number plan registry;
modifying the recipient call number to create an adjusted recipient call number, the adjusted recipient call number including the country code as a prefix to the recipient call number;
determining an alert score for the recipient call number; and
in response to the alert score being less than a predetermined alert threshold, transmitting the adjusted recipient call number to the TAS,
wherein the predetermined alert threshold corresponds to a unit cost per increment of time for an established VoLTE communication associated with the VoLTE call request.

17. (Original) The one or more non-transitory computer-readable media of claim 16, further comprising:

retrieving, from the data store, a subscriber account profile associated with the subscriber device, the subscriber account profile including a set of historical communication records conducted over a predetermined time interval; and
analyzing the subscriber account profile to determine whether the recipient call number corresponds to the first recipient device or the second recipient device, and
wherein, determining the country code is further based at least in part on analyzing the subscriber account profile. 
 
18. (Original) The one or more non-transitory computer-readable media of claim 16, wherein the predetermined alert threshold is a first predetermined alert threshold and further comprising:
determining that the alert score is greater than or equal to the first predetermined alert threshold and less than a second predetermined alert threshold; and
generating computer-executable instructions for delivery to the subscriber device, the computer-executable instructions to cause the subscriber device to present an alert notification and selectable options to terminate the VoLTE call request or proceed with the VoLTE call request.


wherein, a low alert score corresponds to a low unit cost per increment of time. 

20. (Original) The one or more non-transitory computer-readable media of claim 16, wherein the VPLMN is a first VPLMN, and wherein the adjusted recipient call number is associated with a second VPLMN that is different from the first VPLMN.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitation(s) of “receive, from a Telephone Application Server (TAS), a Voice over Long-Term Evolution (VoLTE) call request initiated by a subscriber device at a Visited Public Land Mobile Network (VPLMN); determine whether a recipient call number associated with the VoLTE call request includes a country code;
	in response to the recipient call number lacking the country code, 
	modify the recipient call number to create an adjusted recipient call number, the adjusted recipient call number including the country code as a prefix to the recipient call number; in response to the alert score being less than a predetermined alert threshold, transmit the adjusted recipient call number to the TAS, the TAS to establish a VoLTE call associated with the VoLTE call request using the adjusted recipient call number, wherein the predetermined alert threshold corresponds to a unit cost per increment of time for an established VoLTE communication associated with the .   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SYED ALI/Primary Examiner, Art Unit 2468